         Case 2:20-cr-00249-GMN-DJA Document 20 Filed 04/21/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Michael Asa Boyd

 8
                                  UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:20-CR-00249-GMN-DJA-1

12                   Plaintiff,                                 STIPULATION TO CONTINUE
                                                                  REVOCATION HEARING
13           v.
                                                                       (First Request)
14   MICHAEL ASA BOYD,

15                   Defendant.

16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Brett Ruff, Assistant United States Attorney, counsel for
19   the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Andrew Wong, Assistant Federal Public Defender, counsel for Michael Asa Boyd, that the
21   Revocation Hearing currently scheduled on April 28, 2021 at 9:00 am, be vacated and continued
22   to a date and time convenient to the Court, but no sooner than ninety (90) days.
23           This Stipulation is entered into for the following reasons:
24           1.      Mr. Boyd is currently waiting to see if state charges will be filed based on the
25   stop that forms the basis for his supervised release violation petition. A status check for the state
26   case is set for July 20, 2021.
         Case 2:20-cr-00249-GMN-DJA Document 20 Filed 04/21/21 Page 2 of 3




 1           2.        Any potential resolution to the pending petition will depend on the outcome of
 2   the state case.
 3           3.        The defendant is not in custody and agrees with the need for the continuance.
 4           4.        The parties agree to the continuance.
 5           This is the first request for a continuance of the revocation hearing.
 6           DATED this 19th day of April, 2021.
 7
 8    RENE L. VALLADARES                                CHRISTOPHER CHIOU
      Federal Public Defender                           Acting United States Attorney
 9
10        /s/ Andrew Wong                                  /s/ Brett Ruff
      By_____________________________                   By_____________________________
11    ANDREW WONG                                       BRETT RUFF
      Assistant Federal Public Defender                 Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                        2
        Case 2:20-cr-00249-GMN-DJA Document 20 Filed 04/21/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:20-CR-00249-GMN-DJA-1
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     MICHAEL ASA BOYD,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Stipulation to continue the revocation

11   hearing is GRANTED IN PART and DENIED IN PART.

12          IT IS FURTHER ORDERED that the revocation hearing currently scheduled for

13   Wednesday, April 28, 2021 at 9:00 a.m., be vacated and continued for 30 days to

14   Wednesday, June 2, 2021, at the hour of 10:00 a.m. in Courtroom 7D before Judge Gloria M.

15   Navarro.

16          DATED this ___
                       21 day of April, 2021.

17
18
                                                UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
                                                  3
